Title: Introductory Note: New York Ratifying Convention, [17 June–26 July 1788]
From: 
To: 


On February 1, 1788, the New York legislature voted to call a convention to ratify or reject the proposed Constitution. Departing from the usual suffrage requirements, the legislature resolved that every free male citizen of twenty-one years or over was to have a vote. In the elections, held on the third Tuesday in April, Hamilton was elected one of the delegates to the New York Ratifying Convention.
The account of Hamilton’s remarks in the New York Ratifying Convention has been taken from the following five sources: 1. a shorthand record made by Francis Childs; 2. notes taken by John McKesson; 3. notes taken by Gilbert Livingston; 4. notes taken by Melancton Smith; 5. newspaper reports.
The most complete record of Hamilton’s remarks from the beginning of the Convention until June 28 was made by Francis Childs, editor of The [New York] Daily Advertiser, (The Debates and Proceedings of the Convention of the State of New-York, Assembled at Poughkeepsie, on the 17th June, 1788. To deliberate and decide on the Form of Federal Government recommended by the General Convention at Philadelphia, on the 17th September, 1787. Taken in Short Hand [New-York: Printed and Sold by Francis Childs, 1788]). Childs described his work, its limitations, and the way in which it was compiled in an “Advertisement” which he published at the beginning of his book:
“WHEN the EDITOR formed the design of Publishing the DEBATES of the CONVENTION, he entertained hopes, that the different Speakers could be prevailed upon to revise their several Speeches, as taken down by him. But as the engagements of some of the Gentlemen prevented them from undertaking the task, and as it might have appeared unfair to submit them to a partial revision, he resolved, after waiting a considerable time, to defer no longer the gratification of the Public curiosity, but, without their assistance, to enter upon the business, extensive and arduous as it was. As he proceeded, he discovered that a much greater portion of time and labor was necessary, than he at first apprehended. The approach of the Session of the Legislature also reminded him of the duty he owed the Public, and which could not be dispensed with. These circumstances, together with the pressure of his other employments, while they furnish an apology for the long delay with which this publication has been attended, he hopes will be a sufficient excuse for confining himself, towards the close of the work, to a short sketch of the Proceedings.
“Though the EDITOR has taken great pains to render the publication as perfect and satisfactory as possible, and believes, that the substance of what was said in Convention has been justly stated, yet he thinks an apology due to the Gentlemen concerned, for the imperfect dress in which their arguments are given to the Public. Not long accustomed to the business, he cannot pretend to as much accuracy as might be expected from a more experienced hand;—and it will easily be comprehended how difficult it must be to follow a copious and rapid Speaker, in the train of his reasoning, much more in the turn of his expression. New-York, Dec. 1, 1788.”
After June 28, Childs confined himself to a brief account of the motions introduced in the Convention and did not make a record of the debates.
Supplementing Childs’s record are the notes made by John McKesson and Melancton Smith. As secretary of the Convention, McKesson was custodian of its official records. In addition to his official duties, he took notes on many of the speeches. Smith was the Antifederalist representative of Dutchess County at the Convention. Because Childs admitted that he presented the speeches in “imperfect dress” and because he stated that his record could not “pretend to as much accuracy as might be expected from a more experienced hand,” McKesson’s and Smith’s as well as Childs’s version of Hamilton’s remarks have been printed. Where both the Childs, McKesson, and Smith records of Hamilton’s remarks have been printed only the Childs version has been annotated. McKesson’s notes may be found in the New-York Historical Society, New York City. Smith’s notes are located in the New York State Library, Albany.
Between July 14 and the end of the Convention the most complete record of debates in the Convention is that kept by Gilbert Livingston, a delegate from Dutchess County. The notes by Livingston are in the MS Division, New York Public Library. They are unfortunately so brief as to be incomprehensible. Livingston undoubtedly took notes on the earlier sessions of the Convention, but these notes have not been found.
An account of the debates kept by Robert R. Livingston may be found in the New-York Historical Society, New York City. These notes, however, are so fragmentary and cryptic that they have not been used to supplement the other records of the debates.
Notes on the debates in the Ratifying Convention kept by Richard Harison, a Federalist delegate from New York City, are in the Hamilton Papers, Library of Congress. Only one fragmentary account of a Hamilton speech appears (see “New York Ratifying Convention. Remarks,” Francis Childs’s Version, June 27, 1788, note 9).
Newspaper reports of debates in the Convention were incomplete. They have been used only when they are more complete than the report of the debates given by Childs, McKesson, Smith, or Gilbert Livingston.
The remaining source of information on the New York Ratifying Convention is the manuscript “Journal of the Proceedings of the Convention of the State of New York. To ratify the proposed Constitution of the United States. Held at the Town of Poughkeepsie County of Dutchess and Commencing on Tuesday the 17th day of June 1788” (New York State Library, Albany), hereafter cited as McKesson, “Journal of the Proceedings.” The “Journal of the Proceedings” was compiled by McKesson from his own notes and drafts of various resolutions and letters made by the members of the Convention. Because the “Journal of the Proceedings” is the official text, it has been used whenever possible for the text of motions and resolutions. Occasionally, however, certain resolves and motions were not put into the “Journal of the Proceedings.” In such cases, the McKesson Papers, which are in the New-York Historical Society, New York City, have been used. They have also been used whenever the Convention was debating the draft of a resolution or motion which appears in the “Journal of the Proceedings” only in amended form.
When the New York delegates met in Poughkeepsie on June 17, 1788, eight states had adopted the Constitution. With its acceptance by nine states the Constitution would go into operation as the government of the United States. The first and second days of the Convention were occupied in electing George Clinton president and in adopting rules.
